UPON A PETITION FOR REHEARING
On September 1, 2000 came the appellee, by counsel, and filed a petition praying that the Court set aside the judgment *560rendered herein on August 22, 2000, and grant a rehearing thereof.
On consideration whereof, the petition for rehearing is granted, the mandate entered herein on August 22, 2000 is stayed pending the decision of the Court, and the appeal is reinstated on the docket of this Court. This rehearing is limited to the issues raised in the petition for rehearing and no additional briefing or argument will be allowed in this matter.